PER CURIAM. Petitioner’s sentence in Cause No. 4409, Curry County, was increased to life imprisonment because of a determination by a jury in Cause No. 4411 that he had previously been convicted of five felonies within the meaning of § 41-16-1 to 4 N.M.S.A., 1953. He asserts that the increased punishment is void because the determination that he had been previously convicted of other offenses was made in a separately numbered case rather than by supplemental proceedings in Cause No. 4409. Our opinion filed this day in Lott v. Cox, 401 P.2d 93, is controlling and requires denial of the relief sought and the discharge of the Writ of Habeas Corpus heretofore issued in this cause. The petitioner will be remanded to the custody of the Warden of the New Mexico State Penitentiary. It is so ordered.